IN THE COURT OF APPEALS OF IOWA

                                    No. 18-1683
                               Filed February 6, 2019


IN THE INTEREST OF N.S., A.R., A.S.-R., and G.S.-R.,
Minor Children,

A.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Mary Jane

Sokolovske, Judge.



      The mother appeals the termination of her parental rights to her four

children. AFFIRMED.



      Douglas L. Roehrich, Sioux City, for appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Michelle Hynes of Juvenile Law Center, Sioux City, guardian ad litem for

minor children.



      Considered by Potterfield, P.J., and Tabor and Bower, JJ.
                                            2


POTTERFIELD, Presiding Judge.

       The mother appeals the termination of her parental rights to her four

children, who at the time the termination order issued ranged in ages from six years

old to two years.1 The mother’s parental rights were terminated pursuant to Iowa

Code section 232.116(1)(f), (h), and (l) (2018).         On appeal, she purports to

challenge the statutory grounds, argues the children could be returned to her care

in a reasonable time, and maintains termination of her rights is not in the children’s

best interests.

       We review termination proceedings de novo. In re R.E., 462 N.W.2d 723,

724 (Iowa Ct. App. 1990).

       We begin by considering the statutory grounds for termination. See In re

P.L., 778 N.W.2d 33, 35 (Iowa 2010). “When the juvenile court terminates parental

rights on more than one statutory ground, we may affirm the juvenile court’s order

on any ground we find supported by the record.” In re A.B., 815 N.W.2d 764, 773

(Iowa 2012).      Paragraphs (f) and (h) of section 232.116(1) contain similar

elements. Paragraph (f), which the juvenile court found applicable to G.S.-R. and

A.S.-R., allows the court to terminate parental rights if it finds all of the following

have been established by clear and convincing evidence:

              (1) The child is four years of age or older.
              (2) The child has been adjudicated a child in need of
       assistance [(CINA)] pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.

1
  The parental rights of the putative father of two of the children, who is also the legal
father of the other two children, were also terminated. No other male participated in the
termination proceedings. No father appeals.
                                         3


              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.

Iowa Code § 232.116(1)(f). The juvenile court found paragraph (h) applicable to

A.R. and N.S.; it allows the court to terminate when:

               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a [CINA] pursuant to
       section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

Id. § 232.116(1)(h).

       The first three elements under each paragraph are undisputed, as at the

time of the termination hearing, all four children had been adjudicated CINA and

removed from the mother’s care for more than fourteen months without any trial

periods at home. And the mother also does not challenge the fourth element; she

does not argue the children could have been returned to her care at the time of the

termination hearing. See id. § 232.116(1)(f)(4), (h)(4); see also In re D.W., 791
N.W.2d 703, 707 (Iowa 2010) (interpreting “at the present time” in the statutory

language to mean “at the time of the termination hearing”). Rather, she asserts,

“The concerns of the Department did not rise to the level of clear and convincing

evidence . . . that the children could not be returned to mother within a reasonable

period of time.” By failing to challenge the statutory grounds upon which her

parental rights were terminated, the mother has waived any alleged error by the
                                          4

juvenile court. See In re H.L., No. 17-0357, 2017 WL 1736018, at *3 (Iowa Ct.

App. May 3, 2017) (citing Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa 1996)).

       However, we understand the mother’s claim the children could be returned

to her care within a reasonable time as a challenge to the juvenile court’s denial of

the mother’s request for additional time to work toward reunification. See Iowa

Code § 232.104(2)(b) (allowing the court to delay permanency for six months if the

court “enumerate[s] specific factors, conditions, or expected behavior changes

which” will allow the children to return home at the end of the of the extension). In

support of her claim, the mother states, “At the time of the termination hearing

mother was cooperating with the Department of Human Services [(DHS]) and was

doing everything that she could to receive custody of her children.”

       We acknowledge the mother participated in services and took other steps

asked of her by DHS: she attended drug treatment and mental-health therapy,

obtained a driver’s license, and bought a car. Based on notes from supervised

visits with the children, she eventually adjusted to a new way of disciplining the

children—there was a founded child-abuse assessment from a time during a semi-

supervised visit when the mother left an injury on one of the children by disciplining

her with a belt—and was able to exhibit some of the parenting techniques she had

been taught. But we are persuaded by the juvenile court’s conclusion:

              It is difficult to ascertain if [the mother] has internalized the
       need to make changes in order to parent her children or if she is
       simply going through the motions in hopes of having the children
       returned to her care . . . . She claims to have done everything
       expected of her. The evidence indicates that she has taken a
       checklist approach to case plan requirements, i.e. focusing on being
       able to say she did everything but not demonstrating growth and
       change through participation in services. . . .
              ....
                                             5


              . . . While [the mother] has been able to demonstrate
       appropriate parenting skills during . . . visits, her skills, or lack thereof,
       have not allowed for the opportunity to parent all four children
       independent of the watchful eye of the [service] provider. This court
       is not convinced that she will utilize skills she has been provided to
       maintain a safe and clean living environment, adequately protect her
       children from harm, provide for her children’s basic needs, and use
       alternative forms of discipline once supervision ceases.

       From our review of the record, we agree the mother has not gained insight

into how she will parent, provide for, and keep all four children safe once she is

alone without the help of service providers. While the mother showed progress in

her ability to keep all four children safe as supervised visits at the service provider’s

office went on, once a visit took place outdoors at a park—approximately one year

after the mother started receiving services—the mother walked away from the

youngest two children while they were playing on equipment. When the service

provider told the mother she needed to stand near the small children in order to

ensure they were safe, the mother explained the lapse by noting she was not used

to visits at the park. We do not mean to place undue emphasis on one incident,

but it suggests the mother has not yet cultivated a sense of what is dangerous for

these four young children.2 Additionally, the mother, who was evicted for failure to

pay her rent approximately two months before the termination hearing, seemed to


2
  Before the children’s removal, DHS received a report the mother was leaving the four
children—then ranging in ages from approximately nine months to five years old—home
alone, sometimes several times a day for up to an hour at a time. When a social worker
went to the mother’s home to question her about the report, the mother was seen walking
up to her home without any of the children, who were then located inside. The mother
maintained she had just stepped outside for a moment and never left the children home
alone for longer periods of time. However, a few weeks later, when a service provider
went to the mother’s home to provide transportation for the family, the mother brought only
the three oldest children with her, reporting the baby was staying with a neighbor. Later,
the oldest child said the baby was home alone; law enforcement conducted a welfare
check and found the baby in a closet covered with blankets. As a result, the mother was
charged with and ultimately pled guilty to child endangerment.
                                          6


believe she would have fewer issues with money if the children were returned to

her care. She believed this in spite of the fact that her eviction meant she was no

longer eligible for housing assistance and the fact the children seemed to have a

history of going hungry while in the mother’s care. Based on the record before us,

we cannot say a short extension will enable the mother to provide adequately for

the children’s needs or keep them safe.

       Next, we consider whether termination of the mother’s parental rights is in

the children’s best interests. See Iowa Code § 232.116(2); see also In re P.L., 778
N.W.2d 33, 40 (Iowa 2010) (rejecting the use of an unstructured best-interests

test). While the mother loves and is bonded with her children, as we stated above,

she is not yet able to resume caring for the young children. “It is simply not in the

best interests of children to continue to keep them in temporary foster homes while

the natural parents get their lives together.” A.B., 815 N.W.2d at 778 (citation

omitted). Once the statutory time period lapses, “termination proceedings must be

viewed with a sense of urgency.” In re C.B., 611 N.W.2d 489, 495 (Iowa 2000).

As with all children, these children need and deserve to be safe and experience

permanency. See In re J.E., 723 N.W.2d 796, 802 (Iowa) (Cady, J., concurring

specially) (noting the “defining elements in a child’s best interests” are the “child’s

safety and his or her need for a permanent home”). For these reasons, termination

of the mother’s parental rights is in the children’s best interests. We affirm.

       AFFIRMED.